Citation Nr: 1641856	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  09-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left knee degenerative joint disease prior to November 24, 2010.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease as of February 1, 2011.



(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for thyroid cancer secondary to asbestosis, entitlement to service connection for tinnitus, entitlement to service connection for a respiratory disability, entitlement to service connection for diabetes mellitus, entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee, and entitlement to an evaluation in excess of 10 percent for posttraumatic arthritis of the bilateral thumbs, are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011 and April 2016 hearings before the Board, the Veteran provided testimony concerning his left knee increased rating claim.  A letter was sent to the Veteran in August 2016 notifying him that he had the option of having a third hearing with another Veterans Law Judge who would be assigned to the panel to decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  The Veteran responded that he did not wish to have a third hearing.  Therefore, an additional hearing is not required.



REMAND

The record reflects that the Veteran was last examined with regard to his service-connected left knee degenerative joint disease in April 2013.  Subsequently, during his April 2016 hearing before the Board, the Veteran stated that his service-connected left knee had worsened since his last VA examination.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since a VA examination was conducted, in light of the Veteran's apparent indication of a worsening of this disorder, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's left knee disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, the Board finds that the April 2013 examination is inadequate for rating purposes.  The regulations with regard to rating service-connected joint disorders require that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Also, the Veteran has indicated that he continued to receive VA treatment.  The most recent VA treatment records are dated in February 2016.  On remand, updated VA treatment records should be obtained.  38 C.F.R. § 3.159 (c)(2) (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated VA treatment records.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination to determine the severity of his service-connected left knee degenerative joint disease.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must conduct full range of motion studies on clinical evaluation, in terms of degrees with a goniometer on the service-connected left knee.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any undamaged paired joint.

If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins on active and passive motion, in weight-bearing and nonweight-bearing, and after at least three repetitions, for both the joint in question and any paired joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse. 

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knee, and if so, whether it is slight, moderate, or severe. 

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report and ensure that all requested development has been completed in full.  If the report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claim.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________		____________________________
          JOY A. MCDONALD   				HARVEY P. ROBERTS
             Veterans Law Judge                                            Veterans Law Judge
       Board of Veterans' Appeals			      Board of Veterans' Appeals


	
___________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

